EXHIBIT 10.1
 
LICENSE AGREEMENT


This License Agreement (the "Agreement") is entered into and made effective
December 13, 2013 (the "Effective Date") between FRESH START PRIVATE
MANAGEMENT,INC., whose principal place of business is at 601 Parkcenter Drive,
Suite 103,Santa Ana, California 92705 (hereinafter referred to as "LICENSOR"),
JPL, LLC, whose principal place of business is 70 South Lake Ave. 10th Floor,
Pasadena, CA 91101 (hereinafter referred to as "LICENSEE"), and Trinity Rx
Solutions, whose principal place of business is 217-21 Rockaway Point Blvd,
Breezy Point New York, 11695 (hereinafter referred to as "Trinity").


WITNESSETH


WHEREAS, Trinity has granted to LICENSOR exclusive, worldwide licensing rights
except for Australia and New Zealand (the "Licensor Rights")pursuant to that
certain License Agreement entered into between LICENSOR and Trinity dated
October 28, 2010 (the "Trinity License Agreement") for Naltrexone Implants that
have been designed to treat alcoholism (the "Implant");


WHEREAS, LICENSOR has developed and owns worldwide rights to the Fresh Start
Private Alcohol Rehabilitation Program (the "Counseling Program");


WHEREAS, LICENSOR has developed certain Know-How as defined below;


WHEREAS, LICENSEE desires to sub-license from Licensor the Licensor Rights
solely for use in the License Territory (as defined below), upon the terms and
conditions provided herein;


WHEREAS, LICENSEE desires to acquire an exclusive license to market, distribute,
and sell, solely in the License Territory, the Counseling Program upon the terms
and conditions contained herein; and


WHEREAS, LICENSEE desires to acquire an exclusive license to utilize, solely in
the License Territory, the Know-How.


NOW THEREFORE, for these and other valuable considerations, the receipt of which
is hereby acknowledged, the parties agree as follows:
 
l. DEFINITIONS
 
1.1 "Affiliate" shall mean any corporation or other business entity controlled
by, controlling or under common control with LICENSOR or LICENSEE. For purposes
of this Agreement, "control" shall mean direct or indirect beneficial ownership
of at least a fifty percent (50%) of the voting interest in such entity, or such
other relationship as in fact, constitutes actual control.
 
1.2 "Know-How" shall mean trade secrets, inventions, data, processes,
procedures, devices, methods, formulas, protocols, trademarks, logos, marketing
materials, copyrights, patents, information and other know-how, whether or not
patentable, which is owned or controlled by LICENSOR during the License Term and
is necessary or useful for the commercial exploitation of the Implants and
Counseling Program.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3 "License Territory" shall mean the entire state of Connecticut, USA.
 
1.4 "Regulatory Authority" shall mean the United States federal government, any
state or local agency, or any other medical licensing or regulatory authority in
any jurisdiction.


2. GRANT OF LICENSES
 
2.1 Grant of Sub-License. Inconsideration of the fees to be paid and other
mutual promises further described herein, LICENSOR hereby grants to LICENSEE an
exclusive sub-license in the License Territory to obtain, market, use, sell, and
offer for sale, the Implants pursuant to the terms contained herein.
 
2.2 Grant of Other Licenses. In consideration of the fees to be paid and other
mutual promises further described herein, LICENSOR also grants to LICENSEE an
exclusive, license to, solely within the License Territory: (i) obtain, market,
use, sell, and offer for sale the Counseling Program; and (ii) utilize the
Know-How, which shall specifically include, but not be limited to, the logo and
certain marketing materials currently utilized by Licensor, as well as the
characteristics of the compound formula of the Implant solely for the purposes
described herein.
 
2.3 Acknowledgement by Trinity. Trinity acknowledges that Licensor currently has
the exclusive rights to sub-license the use of the Implants and to grant the
sub-license contained herein; provided, however, that in the event that Licensor
no longer has the Licensor Rights granted pursuant to the Trinity License
Agreement, or the ability to grant the sub-license granted under Section 2.1,
Trinity agrees that it shall grant to Licensee the same rights as granted to
Licensor pursuant to the Trinity License Agreement with respect to Licensee's
rights to utilize the Implants as further described herein.
 
2.4 Further Actions. It is agreed that the LICENSOR will grant LICENSEE the
right to communicate directly with Trinity, with any and all written
communications to include copied communications to LICENSOR; provided, however,
that LICENSEE agrees not to circumvent the LICENSOR with any of its business
dealings with Trinity. Notwithstanding the foregoing, LICENSEE agrees that it
will submit a request for purchase order form in the form supplied by LICENSOR,
to LICENSOR prior to submitting any purchase request for an Implant directly to
Trinity.
 
2.5 Exclusivity. The license and sub-license granted herein shall be exclusive
in nature for the License Territory, and LICENSOR agrees only LICENSEE shall
have the right to market and sell the Implants and Counseling Program, and
utilize the Know-How in the License Territory, and further, that LICENSEE may
seek an injunction or other temporary relief preventing any third party,
including LICENSOR, from selling the Implants or Counseling Program in the
License Territory or taking any action to specifically divert business away from
LICENSEE in the License Territory.
 
 
2

--------------------------------------------------------------------------------

 
 
3. TERM
 
3.1 This Agreement shall remain in effect for a period of ten (10) years from
the Effective Date (the "Initial Term"). If at the expiration of the Initial
Term, there is no LICENSEE uncured default then existing, LICENSEE shall be
granted the option to extend the term of this Agreement for an additional five
(5) year period upon not less than sixty (60) days notice to LICENSOR prior to
the expiration of the Initial Term. The Initial Term and any renewal term shall
hereafter be collectively referred to as the "Term."
 
4. REPRESENTATIONS AND WARRANTIES
 
4.1 Mutual Representations and Warranties. Each party represents and warrants
that: (i) it possesses the legal capacity and is authorized to execute and
deliver this Agreement and to perform its obligations hereunder; (ii) this
Agreement is a legal and valid obligation binding upon it and enforceable in
accordance with its terms; and (iii) to the best of its knowledge the execution,
delivery and performance of this Agreement does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
 
4.2 Representations and Warranties of LICENSOR.
 
(a) LICENSOR represents and warrants that LICENSOR owns the rights to the
Counseling Program and Know-How and has sufficient rights and power to grant the
licenses to the Counseling Program and Know-How which LICENSOR purports to grant
herein.
 
(b) LICENSOR represents and warrants that LICENSOR has the Licensor Rights and
is not in breach of the Trinity License Agreement, and further, that LICENSOR
has the sufficient rights and power to grant the sub-license to LICENSEE
described in Section 2.1.
 
(c) LICENSOR represents that, to the best of its knowledge, except as set forth,
there are no outstanding liens, encumbrances, agreements or understandings of
any kind, either written, oral or implied, regarding the Counseling Program or
Know-How which are inconsistent or in conflict with any provision of this
Agreement.
 
(d) LICENSOR represents and warrants that it has no knowledge of any outstanding
and unresolved claim or accusation that the Implants, Counseling Program, or
Know-How infringes or may infringe any third-party patent right(s). Furthermore,
Licensor represents that it has no knowledge of any claim or threatened legal
action that could impair the Licensor Rights, or any license or sub-license
granted to LICENSEE herein.
 
(e) LICENSOR represents and warrants that it has not received any written
notice, or been threatened that any Regulatory Agency plans to take any action
that would be materially adverse to the Implants, the Counseling Program, or the
Know-How.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3 Representations and Warranties of LICENSEE.
 
(a) LICENSEE represents that it has the financial resources required to open and
operate a business location to promote the Implants and Counseling Program (the
"Licensee Business"), and is aware of and will comply with all laws and
requirements necessary to lawfully operate the Licensee Business.
 
(b) LICENSEE represents that it will use its best efforts to promote the
positive image of the Implants and the Counseling Program.
 
(c) LICENSEE represents that it has no current legal claims from parties that
may inhibit LICENSEE's ability to operate the Licensee Business;
 
(d) LICENSEE warrants that it will ensure compliance with all medical codes of
conduct in the License Territory as applicable to the Licensee Business.
 
(e) LICENSEE represents that it will use commercially reasonable efforts to
maintain the confidentiality of the Know-How.
 
(f) LICENSEE represents that they meet the criteria to be an Accredited
Investor.
 
4.4 Representations and Warranties of Trinity.
 
(a) Trinity represents and warrants that: (i) Licensor is not in breach of the
Trinity License Agreement; and (ii) Licensor has a valid, perpetual, irrevocable
license right to distribute the Implant and a right to sublicense such rights.
Furthermore, as of the Effective Date, Trinity represents and warrants that it
has taken no action, or is contemplating any such action, to terminate the
Licensor Rights, or Licensor's ability to grant the sublicense contained in
Section 2.1.
 
(b) Trinity represents and warrants that it will not license the rights to
market, sell, or use the Implants to any third party in the License Territory
without the express written consent of LICENSEE.
 
5. PAYMENTS
 
5.1 License Fees. A one-time upfront license fee is due in full within 3
business days of execution by both parties of this agreement. Furthermore,
during the term, LICENSEE agrees to pay to LICENSOR on a monthly basis, as
consideration for the grant of the sub-license and the licenses contained
herein, ten percent (10%) of the revenue generated by LICENSEE or any entity (a
"Third Party Seller") it distributes the Implant and/or Counseling Program to,
pursuant to the sale of an Implant or the Counseling Program by LICENSEE or any
Third Party Seller during any month of the Term (the "Fees"). Additionally,
LICENSEE agrees to pay to LICENSOR a program fee upon order of the Program which
includes implant access. In the event that the cost per implant increases to
LICENSOR, that cost increase shall be passed on to LICENSEE dollar for dollar.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2 Minimum Royalty. In order for LICENSEE to maintain exclusivity as defined in
Section 2.5 for the territory “Licensed Territory, LICENSEE agrees to pay a
minimum royalty to LICENSOR in calendar year 2014 in the amount of $15,000. For
each subsequent year thereafter, the minimum royalty due by the end of the
calendar year shall be $40,000 to maintain exclusivity in the territory.
 
5.3 Method of Payment. LICENSEE shall submit the Fees owed hereunder for any
month of the Term on the tenth (10th) day of the following month. Such Fees
shall be remitted to LICENSOR by LICENSEE via check or ACH, as further directed
in writing by LICENSOR. LICENSEE agrees to remit a report showing the collected
revenue of LICENSEE along with the payment of Fees.
 
5.4 Audit Rights. Upon reasonable notice given to LICENSEE, LICENSOR shall have
the right, at LICENSOR'S sole cost and expense, to have a qualified independent
auditor selected by LICENSOR audit LICENSEE’S records and books of accounts
relating to the sale of the Implant and Counseling Program by LICENSEE for which
Fees are payable to LICENSOR pursuant to this Section 5. Such audits may be
conducted at any time during normal business hours at LICENSEE’S place of
business but shall be limited to no more than one (1) audit per calendar year,
and shall be limited to cover a period of time that extends back no further than
the start of the calendar year immediately preceding the calendar year during
which the audit is being conducted. The results of any such audit shall be
considered confidential and the auditor shall only disclose that information to
LICENSOR which relates to the sale of the Implants and Counseling Program by
LICENSEE for which Fees are payable to LICENSOR hereunder. In the event that the
results of an audit performed pursuant to this Section 5.3 show that LICENSEE
understated the Fees actually due to LICENSOR for the period covered by the
audit, LICENSOR shall promptly notify LICENSEE in writing of the understated
amount. If the amount shall exceed ten percent (10%) of the total Fees due for
the year being audited LICENSEE shall reimburse LICENSOR for all costs related
to the audit at a cost not to exceed $10,000 for the LICENSEE.
 
6. ASSIGNMENT
 
Neither party shall assign this Agreement without the consent of the other
party, such consent to not be unreasonably withheld.
 
7. BINDING EFFECT
 
This Agreement shall extend to and be binding upon the successors and legal
representatives and permitted assigns of LICENSOR and LICENSEE.
 
 
5

--------------------------------------------------------------------------------

 
 
8. NOTICE
 
All correspondence to LICENSEE shall be addressed as follows below, or to any
new address as supplied subsequent to the signing of this Agreement:


David de Csepel
JPL, LLC
70 S. Lake Ave. 10th Floor
Pasadena, CA 91101
 
All correspondence to LICENSOR shall be addressed, as follows:


Fresh Start Private Management
601 N. Parkcenter Dr, Suite 103
Santa Ana, California 92705
Attention: Mr. Brady Granier


Either party may change the address to which correspondence to it is to be
addressed by notification as provided herein.


9. TERMINATION
 
9.1 Termination by LICENSOR. LICENSOR shall have the right to terminate this
Agreement if LICENSEE commits a material breach of an obligation under this
Agreement and such breach is not cured by LICENSEE within sixty (60) days from
the date LICENSOR notifies LICENSEE in writing of the breach.
 
9.2 Termination by LICENSEE. LICENSEE shall have the right to terminate this
Agreement for any reason, or no reason at all upon sixty (60) days notice to
LICENSOR. In the event that LICENSEE terminates this Agreement pursuant to this
Section 9.2, LICENSEE agrees not to engage in a competitive business with
LICENSOR in the License Territory for a period of two (2) years following the
effective date of termination. For purposes of this Agreement, the term
"competitive business" shall mean the treatment of alcoholism through the
combination of an implanted device and counseling.
 
9.3 Effect of Termination. Upon a termination of this Agreement, the licenses
granted herein shall immediately terminate and each party shall immediately
return or destroy any Confidential Information of the other party; provided,
however, that each party may keep any portion of the Confidential Information
required to be maintained by such party by any Regulatory Agency.
 
10. CONFIDENTIALITY
 
10.1 Confidential Information means (i) all proprietary or confidential
information of either party hereto or its customers which is: (a) designated in
writing as such; or (b) that by nature of the circumstances surrounding the
disclosures in good faith ought to be treated as proprietary or confidential.,
including, but not limited to, the Counseling Program, the Know-How, and any
information concerning any patient of LICENSEE.
 
 
6

--------------------------------------------------------------------------------

 
 
10.2 Each party shall use the Confidential Information only for the purposes as
set forth in the Agreement and shall disclose the Confidential Information only
as specifically authorized in Section 10.3 below. Neither party shall remove any
confidentiality, copyright, or similar notices or legends from the Confidential
Information and shall implement such safeguards and controls as may be necessary
or appropriate to protect against unauthorized uses or disclosures of the
Confidential Information.
 
10.3 The receiving party shall not disclose Confidential Information except (i)
to its employees, consultants or any third party having a legitimate business
purpose and having a need to know such Confidential Information and (ii) in
accordance with judicial or other governmental order, provided the receiving
party gives reasonable notice to the other party prior to such disclosure and
shall comply with any protective order or equivalent.
 
10.4 If any employee, officer, director, consultant, or agent of either party
violates the provisions of this Section 10, or if any third par­ty obtains any
Confidential Information through one party without the other party’s
authorization, then such disclosing party shall take, at its own ex­pense, all
actions that may be required to remedy such violation, or recover such
Confidential Information and to prevent such employee, officer, director, agent,
consultant, or third party from using or disseminating such Confidential
Information, including, but not limited to, legal actions for seizure and
injunctive relief, if then available under local law. If the disclosing party
fails to take such actions in a timely and adequate manner, the other party or
its designee may take such actions in its own name or disclosing party’s name
and at the disclosing party’s expense.
 
11. GOVERNING LAW
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California and both parties agree that any action brought under
this Agreement by either party shall exclusively be brought in the courts of Los
Angeles County, CA.
 
12. SEVERABILITY
 
Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provision shall be replaced with a provision
which accomplishes, to the extent possible, the original business purpose of
such part or provision in valid and enforceable manner, and the remainder of the
Agreement shall remain binding upon the parties hereto.
 
13. SURVIVAL
 
Sections 4 and 10 shall survive the termination of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
14. OWNERSHIP
 
All Confidential Information, including all copies, disclosed by LICENSOR to the
LICENSEE under this Agreement, shall be and remain property of LICENSOR
notwithstanding the integration of such Confidential Information into a new
document by LICENSEE. Upon.: (i) written request by LICENSOR; (ii) termination
of this agreement; or(iii) conclusion of the Parties' business relationship, all
of LICENSOR's Confidential Information, including all copies thereof and
records, notes and other written, printed or tangible material pertaining
thereto that is in possession of the LICENSEE, shall be returned to LICENSOR
promptly and shall not thereafter be retained in any form by LICENSEE; provided,
however, that documents created by LICENSEE that include both LICENSOR's and
LICENSEE's Confidential Information do not need to be delivered to LICENSOR and
may instead be destroyed by LICENSEE in a manner which preserves its
confidentiality. The LICENSEE shall provide written certification that all of
LICENSOR's confidential information has been destroyed.
 
15. AMENDMENT
 
No amendment or modification of the terms of this Agreement shall be binding on
either party unless reduced to writing and signed by an authorized officer of
the party to be bound
 
16. WAIVER
 
No failure or delay on the part of a party in exercising any right hereunder
will operate as a waiver of, or impair, any such right. No single or partial
exercise of any such right will preclude any other or further exercise thereof
or the exercise of any other right. No waiver of any such right will be deemed a
waiver of any other right hereunder.
 
17. ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement between the parties hereto
respecting the subject matter hereof, and supersedes and terminates all prior
agreements respecting the subject matter hereof, whether written or oral, and
may be amended only by an instrument in writing executed by both parties hereto.
 
18. ATTORNEYS FEES
 
The prevailing party in any dispute that arises out of or is related to this
agreement shall be entitled to recover their reasonable attorney's fees and
litigation costs associated with the dispute.
 
19. COUNTERPARTS
 
This Agreement may be executed in counterparts and each such counterpart shall
be deemed an original hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
20. INDEMNIFICATION
 
20.1 LICENSOR Indemnification. LICENSOR hereby agrees to indemnify and hold
harmless LICENSEE, and its members, successors, employees, and agents ("LICENSEE
Indemnified Parties") from and against any loss, damages or costs incurred by
the LICENSEE Indemnified Parties as a result of: (i) a breach of any
representation or warranty by LICENSOR; or (ii) any breach of this Agreement
related to the grossly negligent or intentional actions of LICENSOR.
 
20.2 LICENSEE Indemnification. LICENSEE hereby agrees to indemnify and hold
harmless LICENSOR, and its members, successors, employees, and agents ("LICENSOR
Indemnified Parties") from and against any loss, damages or costs incurred by
the LICENSOR Indemnified Parties as a result of: (i) a breach of any
representation or warranty by LICENSEE; or (ii) any breach of this Agreement
related to the grossly negligent or intentional actions of LICENSEE.


IN WITNESS WHERE OF, the parties here to have caused this Agreement to be
executed by their respective officers there unto duly authorized to be effective
as of the Effective Date.
 
LICENSEE
 
JPL, LLC
 
LICENSOR
 
Fresh Start Private Management
              By:     By:     Name:     Name:     Title: Managing Member  
Title:                 With respect to Sections 2.3, and 4.4 only:              
      Trinity                     Trinity Rx Solutions, Inc.                    
By:           Name:           Title:          

 
 
 
 
 
9

--------------------------------------------------------------------------------